Citation Nr: 0413287	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  99-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a left rib cage injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Togus, Maine.  In August 1999, the 
veteran filed a notice of disagreement.  The RO furnished the 
veteran a statement of the case in September 1999; and, 
during that same month, the veteran filed his substantive 
appeal (VA Form 9).

The Board notes that the veteran perfected his appeal of the 
issue of entitlement to an earlier effective date for a 30 
percent evaluation for his service-connected left shoulder 
disability.  However, a May 2003 rating decision granted the 
veteran's claim.  Therefore, the issue is no longer for 
appellate consideration.

The appeal, concerning the issue of whether new and material 
evidence has been received to reopen a previously denied 
claim of the entitlement to service connection for residuals 
of a left rib cage injury, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

There is no competent evidence of record etiologically 
linking the veteran's current left knee disability to his 
service or any incident therein.


CONCLUSION OF LAW

A left knee disability, to include osteoarthritis, was not 
incurred in or aggravated by military service; and 
osteoarthritis of the left knee may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim of 
service connection for a left knee disability.  A January 
2002 letter to the veteran advised him of the types of 
evidence that he needed to send to VA in order to 
substantiate his claims for service connection, as well as 
the types of evidence VA would assist in obtaining.  In 
addition, the veteran was informed of his responsibility to 
identify, or to submit directly to VA, medical evidence of a 
current disability, evidence of a disease or injury in 
service, and medical evidence of a link between a disease or 
injury in service and any current disability.  Furthermore, 
in that same letter, the M&ROC requested that the veteran 
provide it with or identify any additional sources of 
evidence that could help to support a claim for service 
connection.  Moreover, the veteran and his representative 
were provided copies of the appealed January 1999 rating 
decision, September 1999 statement of the case, and November 
2000, June 2002, and May 2003 supplemental statements of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  Thus, the Board 
finds that the veteran has been provided the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA and private 
medical records and reports.  In addition, the January 2002 
letter sought further information from the veteran regarding 
his treating physicians.  The veteran and his wife provided 
testimony at a December 1999 personal hearing.  In sum, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.

Under these circumstances, the Board finds that adjudication 
of the claim of entitlement to service connection for a left 
knee disability at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Factual Background

A January 1964 service treatment record notes that the 
veteran was treated in July and August 1963 for complaints of 
neck, left shoulder and left chest pain after an auto 
accident.  The treatment record further indicates that X-ray 
studies of the left knee were conducted, and revealed no bony 
abnormalities.  An October 1969 separation medical 
examination report shows no left knee abnormalities.  

Private treatment records, dating from March 1996 to August 
1998, show he reported he was very athletic in March 1996, 
and had played in a "very intense" basketball league until 
age 39.  A May 1996 treatment record indicates knee 
complaints of approximately one year's duration.  He gave a 
history of having twisted his left knee one year before with 
swelling and catching since that time.  The diagnosis was 
probable left knee medial meniscus tear.  He was diagnosed 
with degenerative joint disease of the left knee in June 
1996.  The veteran underwent a left knee arthroscopic surgery 
in January 1997.  In August 1997 he complained of 
osteoarthritis, particularly in his knees.  The assessment 
included osteoarthritis.  Thereafter, the veteran 
intermittently complained of knee pain and was often 
diagnosed with osteoarthritis.

During his December 1999 personal hearing, the veteran 
testified that he injured his left knee a couple of times in 
service playing basketball.  He reinjured his knees in 1963 
when he was involved in a car accident.  He stated that his 
treating physician had linked his knee disability to his 
involvement in sports.  From his discharge in 1969 until 
1993, he did not seek treatment for his knee pain, but took 
painkillers instead.   

VA treatment records, dating from April 2001 to November 
2002, show the veteran complained intermittently of left knee 
pain.  In April 2001, he reported that he injured his left 
knee while playing football in service.  The treatment 
records indicate left knee diagnoses of osteoarthritis and 
degenerative joint disease.  

At his February 2002 VA orthopedic examination, the veteran 
gave a history of having injured his knee when playing 
football while stationed in Korea.  The assessment was left 
knee degenerative joint disease, status post arthroscopic 
procedure.  After reviewing the veteran's service medical 
records, the examiner, noted that the veteran's 1969 
separation examination and the 1974 evaluation showed no 
evidence of ongoing left knee problems and he was therefore 
unable to associate the veteran's current left knee problems 
with his service.  

A May 2003 VA treatment record shows the veteran complained 
of bilateral knee pain.   

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If 
arthritis is manifest to a degree of 10 percent within one 
year after separation from service, the condition may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).

Service connection may also be established on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2003).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a left knee disability.  
Initially, there is no evidence in his service medical 
records of any complaints or diagnosis that could be 
associated with a left knee disorder.  A January 1964 
treatment record does indicate that an X-ray study of the 
left knee was negative; and there is no accompanying 
indication of injury or complaints.  Although the evidence 
shows that he currently has left knee osteoarthritis or 
degenerative joint disease, that was treated and diagnosed as 
early as 1996, more than twenty-five years after the 
veteran's discharge from service, there is no competent 
medical evidence etiologically linking it to his service, or 
any incident therein.  Likewise, there is no competent 
medical evidence etiologically linking any residuals of the 
veteran's 1997 left knee arthroscopic surgery to his service 
or any incident therein.  In fact, the treatment records 
appear to link his meniscus injury to a twisting injury that 
occurred a little over a year prior to the surgery.  And, in 
February 2002, a VA physician, based on upon medical 
examination of the veteran and review of the claims file, to 
specifically include the service medical records, essentially 
found that the veteran's current left knee problems were not 
related to the veteran's active military service.  While the 
veteran believes he currently has a left knee disability as a 
result of service, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim for service connection for a 
left knee disorder, to include osteoarthritis, must be 
denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability is denied.


REMAND

By a rating decision dated in April 1993, the RO originally 
denied the veteran's claim seeking entitlement to service 
connection for residuals of a left rib cage injury.  The 
veteran did not initiate an appeal within the one year 
following the date of mailing of notification of that 
unfavorable decision.  38 U.S.C.A. § 7105(c) (West 2002).

A request from the veteran to reopen the claim for service 
connection for residuals of left rib cage injury was received 
by the RO in November 1998.  In a rating decision dated in 
January 1999, the RO considered this claim for service 
connection on a de novo basis and denied that same claim as 
not well grounded.  However, this rating decision, the 
September 1999 Statement of the Case, the November 2000 
Hearing Officer's Decision, and the May 2003 Supplemental 
Statement of the Case did not acknowledge that the claim had 
been finally adjudicated in April 1993, and none of the 
procedural documents addressed the question of whether new 
and material evidence had been received to reopen the 
veteran's previously denied claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  Further, in the September 1999 Statement of the Case, 
the November 2000 Hearing Officer's decision, and in the May 
2003 Supplemental Statement of the Case, the RO did not 
provided the laws and regulations governing the finality of 
prior unappealed rating decisions.

To ensure full compliance with the laws and regulations 
governing the finality of a prior unappealed rating decision, 
and with due process requirements, the case is REMANDED to 
the RO for the following action:

1.  With respect to the issue of whether 
new and material evidence has been 
received to reopen a previously denied 
claim of service connection for residuals 
a left rib cage injury, the RO should 
send the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  The RO should determine whether, 
since the April 1993 rating decision, new 
and material evidence has been received 
to reopen the previously denied claim for 
service connection for residuals of a 
left rib cage injury, in accordance with 
the provisions of 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

3.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
containing the laws and regulations 
governing the finality of prior 
unappealed rating decisions and be given 
an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of this REMAND is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



